ON state’s motion for rehearing.
HAWKINS, Presiding Judge.
The State has filed a motion for rehearing predicated on the theory that the evidence does not raise the issue of defense against an attack less than one threatening death or serious bodily injury, hence the failure of the court to charge upon that issue was not error.
We have re-examined the statement of facts. The State’s evidence does not raise the issue but that of appellant, we think, does so pertinently. Of course, this court does not presume to pass upon what evidence is true or false, but the issue being raised the jury should have been advised as to the law upon that point.
The State’s motion for rehearing is overruled.